DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 30 September 2020.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 24 is objected to because of the following informalities:  Specifically, claim 24 discloses “wherein each unique payment code includes an each unique payment code contains an authentication feature.” The examiner believes there is a typo in the claim. For the purposes of this examination the examiner will interpret the claim to read wherein .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a booklet comprising one or more removable slips, each slip containing a unique payment code, wherein: each unique payment code is optically scannable, and each unique payment code is configured for association with a second account” in claim 29 & 40 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how each unique payment code is configured for association with a second account. Furthermore, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21-29 & 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 21 discloses a booklet comprising one or more removable slips, each slip containing a unique payment code, wherein: each unique payment code is optically scannable, and each unique payment code is configured for association with a second account.” It is unclear how each unique payment code is configured for association with a second account. Furthermore, the disclosure is devoid of any structure that performs the function in the claim. For the purposes of this examination the Examiner will interpret the claim to read a booklet comprising one or more removable slips, each slip containing a unique payment code, wherein: each unique payment code is optically scannable, and each unique payment code is linked to a second account.”
Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the booklet and the server. It is unclear how the unique payment code is assigned by the server and then contained in the booklet without the necessary connection between the elements. In other words, the interdependency between the claimed elements must operate concurrently. For the purposes of this examination the examiner will interpret the claim to read:
A system, comprising: 
a database storing account information for a first user account and a second user account, the account information comprising a first user preference and a first user history; 
a server in data communication with the database; 
wherein the server is configured to: assign a payment amount and a threshold to each unique payment code, apply a machine learning model to the first user preference and first user history to determine a threshold, and assign the threshold to each unique payment code and 
a booklet comprising one or more removable slips, each slip containing a unique payment code, 
wherein: each unique payment code is scanned by a client device and transmitted to the server where each unique payment code is linked to a second account.

*Note: the subject came from paragraph 0017 of applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 21-24 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2012/0185317 A1 in view of Poehler US Patent No. 4,454,980 and in further view of Suitner US 2014/0156530 A1.
Claim 21
Wong discloses:
a database storing account information for a first user account and a second user account, the account information comprising a first user preference and a first user history (para. 0006, 0052, 0053 & claim 1); 
a server in data communication with the database (para. 0060); and 
Wong does not disclose the following, however Poehler does:
a booklet comprising one or more removable slips, each slip containing a unique payment code, wherein: each unique payment code is optically scannable, and each unique payment code is configured for association with a second account (Abstract and column 3, lines 61-67-column 4, lines 1-9); and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Poehler with the technique of Wong so that use of the envelopes automatically identifies the account to which the payment is to be credited.  Therefore, the design incentives of automatically identifies the account to which the payment is to be credited provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Wong & Poehler do not disclose the following, however Suitner does:
wherein the server is configured to: assign a payment amount and a threshold to each unique payment code, apply a machine learning model to the first user preference and first user history to determine a threshold, and assign the threshold to each unique payment code (para. 0023, 0041 & 0050).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Suitner with the technique of Wong & Poehler to increase security so that use of each payment code is reduced as a result of the payment limit.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 22
Wong discloses:
wherein the payment amount for each unique payment code is predetermined (para. 0032).

Claim 23
Wong discloses:
wherein each unique payment code includes a predetermined message (para. 0028 & 0030).

Claim 24
Wong discloses:
wherein each unique payment code includes an each unique payment code contains an authentication feature (para. 0051 & 0052).

Claim 29
Wong discloses:
a first client device and a second client device, wherein: the first client device is configured to scan at least one of the unique payment codes; upon scanning by the first client device, the at least one of the unique payment codes is associated with the first user account;  the first client device is configured to transmit a signal to the server; in response to receiving the signal at the server, the server is configured to create a payment record; and in response to receiving a second signal from a second client device, the server is configured to authorize a payment from the first user account to a second account associated with the second client device (para. 0008 & 0034).


Claim 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2012/0185317 A1 in view of Suitner US 2014/0156530 A1
Claim 30
Wong discloses:
a processor, a database storing account information for a first user account and a second user account, the account information comprising a first user preference and a first user history, and a transceiver executes the instructions (para. 0006, 0052, 0053 & claim 1); 
the computer arrangement is configured to: receive a first signal comprising a payment amount from a first client device, wherein the first signal is associated with a code (para. 0032 & 0052); 
create a record for a message and associate the code and the first user account with the record (para. 0033, 0035 & 0039); 
receive a second signal from a second client device, wherein the second signal is associated with the code (para. 0034, 0048 & 0049)
associate, in response to the second signal, the second user account with the record (para. 0034, 0048 & 0049);
determine that a payment is within the threshold (para. 0052);
update the first user account and the second user account to reflect a transmission from the first user account to the second user account, and update the first user account and the second user account to reflect a transmission of the payment from the first user account to the second user account (para. 0008 & 0033);
transmit a first notification to the first client device to indicate whether the transmission took place and a second notification to the second client device to indicate whether the transmission took place (para. 0033).
Wong & Poehler do not disclose the following, however Suitner does:
apply a machine learning model to the first user preference and the first user history to determine a threshold; associate the threshold with the record (para. 0023, 0041 & 0050).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Suitner with the technique of Wong & Poehler to increase security so that use of each payment code is reduced as a result of the payment limit.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 31
Wong discloses:
wherein the code is optically scanned by the first client device and the second client device (para. 0027).

Claim 32
Wong discloses:
wherein the code is at least one selected from the group of a linear barcode, a matrix barcode, a code 11 barcode, a code 39 barcode, a code 93 barcode, a code 128 barcode, a PDF147 barcode, an interleaved 2 of 5 barcode, a codabar, a Universal Product Code barcode, a quick response code, and an image (para. 0013). 

Claim 33
Wong discloses:
wherein: the computer arrangement is configured to associate the record with at least one condition, and the at least one condition includes at least one selected from the group of a redemption time window, an expiration time, a redemption location, a password, a security code, a security question, and a biometric authentication (para. 0013 & 0032). 

Claim 34
Wong discloses:
wherein in response to a determination that the at least one condition is not met, the computer arrangement will not update the first user account and the second user account to reflect the transmission and the transmission of payment from the first user account to the second user account (para. 0014 & 0033). 

Claim 35
Wong discloses:
wherein the computer arrangement is configured to withhold or cancel updating the first user account and the second user account to reflect the transmission and the transmission of payment from the first user account to the second user account if the transceiver receives a third signal from the first client device (para. 0030).

Claim 36
Wong discloses:
wherein the computer arrangement is configured to request a confirmation from the first client device prior to updating the first user account and the second user account to reflect the transmission and the transmission of payment from the first user account to the second user account (para. 0027).

Claim 37
Wong discloses:
wherein, upon receipt of a confirmation response, the computer arrangement will update the first user account and the second user account to reflect the transmission and the transmission of payment from the first user account to the second user account (para. 0027 & 0033).


Claim 38 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2012/0185317 A1 in view of Suitner US 2014/0156530 A1 and in further view of Cooke et al. US 2013/0066749 A1, hereafter Cooke. 
Claim 38 & 39
Wong & Suitner discloses the limitations as shown in the rejection of Claim 30 above.  Wong & Suitner do not disclose the limitation of wherein the computer arrangement is configured to update the first user account and the second user account to reflect a transmission of a second payment from the first user account to the second user account upon receipt of a fourth signal including the second payment from the first client device and wherein: the fourth signal is associated with the code, and the fourth signal is received after the first signal. However, Cooke in Paragraph 0082 discloses “For example, the payer may scan a barcode associated with the transaction (for example, from the display or a printed bill), may add a tip for the waiter and may choose (e.g., select) via user selections a funding card, which is to be used.” Paragraph 0086 discloses “At block 522, the payer device 10A may optionally display (e.g., present) the transaction details. Based on information in the transaction skeleton, the payer 10 may also reference from other electronic sources data and may fill in manually or automatically the referenced data (such as the amount of the tip for the waiter) to facilitate the completion of the transaction. At block 524, the payer device 10A can also be used by the customer to select a funding card and may send the payment details to the pay code server 50. At block 532, the received funding details may be used to approve or deny the transaction, at block 534, and the result of the approval process may be sent to the payer device 10A and/or the POS 40B.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Cooke with the technique of Wong & Suitner to increase the integrity and security of the system such that the additional transaction (i.e. tip) is approved by the user.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  




	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Poehler US Patent No. 4,454,980.
Claim 40

Poehler discloses:
a booklet comprising one or more removable slips, each slip containing a unique payment code, wherein the payment code is optically scannable, wherein:  each unique payment code is configured for association with a second account when optically scanned, and each unique payment code is configured to be assigned a first payment amount and a threshold determined by applying a machine learning model to a first user preference and a first user history associated with a user account (Abstract and column 3, lines 61-67-column 4, lines 1-9).  Note: the claims are directed to printed matter and do not contain any functional relationships therefore the Examiner need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (MPEP 2111.05). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,839,369 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are generic to all that is recited in claims 1-17 of U.S. Patent No. 10,839,369 B1. That is, claims 1-17 of U.S. Patent No. 10,839,369 B1 falls entirely within the scope of claim 1 or, in other words, claims 21-40 are anticipated by claims 1-17 of U.S. Patent No. 10,839,369 B1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamkhedkar et al. US 2019/0205865 A1 discloses “According to an aspect of an embodiment of the present disclosure, a method may include receiving a quick response (QR) code from a computing device, the QR code including a first entity identifier, and analyzing the QR code to determine a request to initiate a data transfer between a first entity associated with the first entity identifier and a second entity, and to determine one or more characteristics associated with the data transfer. The method may also include, based on the one or more characteristics, identifying a first QR code processing flow from multiple QR code processing flows to follow to process the data transfer, and verifying the first entity in the transaction based on the first entity identifier of the QR code and based on the first QR code processing flow. The method may also include processing the data transfer between the second entity and the first entity based on the first QR code processing flow.”




	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619